 1   Hans W. Herb, Esq. SBN 136018
     LAW OFFICES OF HANS W. HERB
 2   P. O. Box 970
     Santa Rosa, CA 95402
 3   707/576-0757
     707/575-0364 Fax
 4
     Counsel for Plaintiff
 5   Pamela Denise Pringle

 6

 7

 8
                                    UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11

12   PAMELA DENISE PRINGLE,                       No. 2:18-cv-02035 WBS-KJN

13                     Plaintiff,
                                                  ORDER GRANTING REQUEST TO APPEAR
14          v.                                    BY TELEPHONE AT THE HEARING ON
                                                  DEFENDANTS’ MOTION TO DISMISS
15   BRENT CARDALL et al,
                                                  Date: January 7, 2019
16                     Defendants.
                                                  Time: 1:30 p.m.
                                                  Dept: 5
17
                                                  Honorable William B. Schubb
18

19
            Good cause appearing therefor, Plaintiff’s counsel’s request to appear by telephone at the
20
     January 7, 2019, hearing on Defendants’ Motion to Dismiss, Stay, Sever or Transfer is hereby
21

22   GRANTED.

23            The courtroom deputy shall email Plaintiff’s counsel Hans W. Herb at
24   hans@tankman.com with instructions on how to participate in the telephone conference call.
25
     Counsel shall immediately confirm receipt of said email.
26
            IT IS SO ORDERED.
27
     Dated: December 28, 2018
28

          [PROPOSED] ORDER GRANTING REQUEST TO APPEAR BY TELEPHONE - 1
